Citation Nr: 1219692	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right and left foot disability.

4.  Entitlement to service connection for a right and left knee disability.

5.  Entitlement to service connection for a bilateral eye disability.

6.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and C. P.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Roanoke, Virginia, that, in pertinent part, denied the above claims.

In May 2008, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of the hearing has been associated with his claims file.

In January 2009, the Board denied the claims of service connection for headaches, a right and left foot disability, a right and left knee disability, a bilateral eye disability, and PTSD, and remanded the claim for service connection for bilateral hearing loss for further development.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  

In October 2009, the Court vacated the Board's decision as to the aforestated denials, and remanded the issues for readjudication in compliance with directives specified in an October 2009 Joint Motion filed by counsel for the Veteran and the VA Secretary.

In April 2010, the Board remanded the issues, to include service connection for bilateral hearing loss, were remanded for additional development.

In a March 2011 statement the Veteran wrote that an agent "has POA" (power of attorney).  The record contained a VA form 21-22a, showing that the Veteran had appointed an attorney as his representative and no indication that the agent had been formally appointed as his representative.  In an April 2012 letter the Board advised the Veteran of these facts and afforded him an opportunity to clarify his desire for representation and appoint a new representative.  He was given 30 days to respond.  He was told incorrectly that if no response was received, VA would assume he wanted to represent himself.  No response was received.  Because he has not revoked his previous appointment, or appointed another representative, the attorney appointed in July 2010 remains his representative.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of service connection for headaches, a right and left foot disability, a bilateral eye disability, and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's pre-existing bilateral hearing loss was permanently aggravated during his period of active service.

2.  The Veteran does not have a current right or left knee disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for service connection for a right or left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in September 2006, January 2011, and March 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's available service, VA, and private medical treatment records have been obtained.  

The only available service treatment record consists of the report of examination and history for entrance into service.

Destruction of service medical records does not create a heightened benefit of the doubt, but does create a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In the October 2009 Joint Motion, the parties agreed that VA had not complied with its duties to seek service department records and had not fully informed the Veteran of the absence of the records.  In its April 2010 Remand, the Board directed the agency of original jurisdiction (AOJ) to undertake additional steps to obtain the Veteran's complete service treatment records, and to notify the Veteran of the outcome of such search.  

In March 1995, the RO requested the Veteran's service treatment records, but the service department responded that the Veteran's service treatment records were not available and that another request should be made in 60 days.  In September 1995, the RO asked the Veteran to send any service treatment records in his possession with his certificate of discharge from service.  In September 2006 the RO again requested the Veteran's service treatment records


In the April 2010 Remand, the Board also directed that the AOJ obtain additional VA treatment records of the Veteran for the disabilities at issue.  A VA Memorandum dated in February 2011, shows that a formal finding was made as to the unavailability of the Veteran's medical treatment records from the Salem VA Medical Center prior to March 2007; that all efforts to locate such records had been exhausted; and that further attempts were futile.  The Veteran was provided notice of such findings by letter dated in February 2011.

In the October 2009 Joint Motion, the parties also agreed that an additional PTSD examination was required prior to further adjudication of that issue.  In its April 2010 Remand, the Board directed that the Veteran be scheduled for a VA PTSD examination.  Such examination was conducted in May 2011, and a copy of the examination report has been associated with the Veteran's claims file. 

As such, the Board finds that the AOJ substantially complied with the April 2010 Remand orders of the Board, that the Board has substantially complied with the directives of the October 2009 Joint Motion, and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 



Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as diseases of the nervous system, arthritis, and psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Bilateral hearing loss

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2011); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  See Hensley, 5 Vet. App. at 159.

The Veteran asserts that he has bilateral hearing loss that is a result of his period of active service.  The Veteran's March 1979 examination for entrance into service included an audiological evaluation that revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
50
55
LEFT
15
15
30
45
30

These findings demonstrated a hearing loss disability in both ears as defined by VA.  38 C.F.R. § 3.385 (2011).  The presumption of soundness is not for application, and the question is whether the pre-existing disability was aggravated in service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

The record contains no report of examination for service separation, or any other report of hearing acuity during service.

A March 1995 VA examination report shows a diagnosis of mild bilateral sensorineural hearing loss.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
50
55
LEFT
10
35
40
50
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.

On VA examination in May 2007, the Veteran reported first noticing bilateral hearing loss shortly after getting out of the Air Force.  He described a gradual decrease in hearing during his time in service.  He added that during service, he worked on the flight line, rode aircraft frequently, and was exposed to bombings on the bomb range, all of which contributed to his increased hearing loss.  

Audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
60
70
LEFT
35
55
60
60
65

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 78 percent in the left ear.  The diagnosis was mild to severe bilateral sensorineural hearing loss.  The examiner found that the Veteran's current hearing loss was worse than at service entrance, but that because there were no service treatment records, it was not possible to determine whether the pre-existing disability was aggravated in service.

During his May 2008 hearing, the Veteran reiterated that he had been on the flight line daily during active service, and that had been exposed to acoustic trauma, which negatively affected his hearing.

A VA audiology examination report dated in September 2009 shows that the Veteran reported having hearing loss at his entrance into service, but that his hearing worsened while on active duty where he was exposed to noise from the flight line of aircraft.  

Audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
55
65
LEFT
25
50
55
50
65

Speech audiometry revealed speech recognition ability of 80 percent in each ear.  The diagnosis was normal to moderately severe bilateral sensorineural hearing loss.  The examiner found that the configuration of the thresholds were not consistent with classic noise-induced pattern.

The Veteran did not know the cause of his pre-existing hearing loss, and did not attribute it to noise exposure prior to service.  A review of the claims file revealed some progression of the pre-existing hearing loss, but not more than would be considered the normal progression given the amount of time that passed during service.  The examiner concluded that the evidence did show progression of hearing loss during active duty, but the progression was less likely as not due to noise exposure.

A VA audio examination report dated in May 2011 shows that the Veteran reported a history of hearing loss consistent with that as set forth above.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
65
65
LEFT
30
50
55
55
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  The diagnosis was normal to severe bilateral sensorineural hearing loss.  

The examiner concluded that comparing the Veteran's entrance examination report with subsequent findings, there was no evidence of significant change or worsening of hearing beyond the rate of natural progression.  That being the case, it was less likely as not that the Veteran's hearing loss was related to noise exposure during his active service.

In the present case, the competent medical and lay evidence shows that the Veteran had a bilateral hearing loss disability as defined by VA in 38 C.F.R. § 3.385 at the time of his entrance into service.  Moreover, the Veteran has acknowledged that such was the case in asserting that the pre-existing disability was aggravated by service.

The evidence supports a finding that the pre-existing bilateral hearing loss disability did increase in severity during active service.  Specifically, the VA examiners in September 2009 and May 2011 concluded that there was some progression of the pre-existing hearing loss in service.  

While the VA examiner in May 2011 opined that there was no evidence of significant change or worsening of hearing beyond the rate of natural progression, this opinion is of limited probative value as it did not include a rationale.  Moreover, the use of the word "significant" appears to suggest that there could have been an increase in severity that was less than significant that was not due to the natural progression of the disorder.   The 2009 opinion is to the effect that there was progression unrelated to noise exposure, but does not include any finding that this was "natural progression," nor does it include a rationale for the conclusion that the increase was unrelated to noise exposure.

There is no basis to reject the Veteran's competent lay statements as to the onset continuity of this hearing loss disability or the medical opinion of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence establishes that the Veteran has current bilateral hearing loss.  He has submitted credible and competent lay evidence as to the existence of noise exposure in service, increased severity of symptoms in service, and continuous symptoms of since service.  While the competent evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  Accordingly, the criteria for service connection are met, and the claim is granted.  38 C.F.R. § 3.102.

Right and left knee disabilities

As only the March 1979 induction examination report is available, there are no other service treatment records to demonstrate any findings associated with a knee disability during the Veteran's period of active service.  The Veteran separated from service in June 1992; a separation examination is not of record.

There is no evidence of post-service clinical treatment or subjective complaints of a right or left knee disability in the years immediately after service.  At a March 1995 VA examination for unrelated disorders, the Veteran did not report any difficulties with his knees.  

VA outpatient treatment records dated from November 2007 to July 2008 show no complaints of or treatment for a right or left knee disability.

A VA examination report dated in May 2007 shows that the Veteran recalled that he did a lot of walking during service.  He denied any acute injury or prior treatment of his knees.  His current complaint was painful knees.  Physical examination of the knees showed full range of motion, without pain; and no instability or patellar abnormalities.  The examiner stated that there were no objective findings or functional impairment in the bilateral knees.  

At the May 2008 hearing, the Veteran testified that his knee problems may have been related to recreational activities in service, although he never received treatment in service.  He essentially alleged that he had experienced knee pain since service.

VA outpatient treatment records dated from July 2008 to September 2011 show no complaints of, or treatment for, a right or left knee disability.

The Veteran's testimony can be interpreted as reporting a continuity of symptomatology (pain) from service until the present.  He is competent to report that he experienced symptoms of pain in his knees in service, as this is something that is clearly capable of lay observation.  He is also competent to report current symptomatology, which in this case is pain.  Nonetheless, service connection requires competent evidence showing the existence of a present disability.  See Shedden, 381 F.3d at 1163, 1167.  Here, there is no evidence of a right or left knee disability, either in service or at present.

The clinical findings from the May 2007 examination revealed no current objective findings or functional impairment in the right or left knees.  Thus, the Veteran's claimed disabilities amount to no more than subjective complaints of pain.  There is no medical opinion or evidence to refute the VA examiners' findings.

The Board notes that pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Absent proof of the existence of the disabilities being claimed, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims of service connection for right and left knee disabilities.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a right and left knee disability is denied.


REMAND

Headaches

The Veteran asserts that he incurred a headache disorder as a result of his period of active service.  The available service treatment records only include a report from the July 1979 entrance examination, which does not mention headaches.  There is no evidence of post-service treatment or subjective complaints of a headache disorder in the years immediately following separation from service.  The Veteran underwent a VA examination in March 1995 but did not report the presence of headaches at such time.  He first appears to report a chronic headache disorder when he filed the instant claim in May 2006.

A VA examination report dated in May 2007 shows that the Veteran reported his headaches were caused by frequent flying during active service.  He denied any acute head injury, or treatment in service.  In one part of the examination report, the examiner indicated that the headaches had their onset in 1987 (during the Veteran's period of active service), and thereafter, the examiner proceeds to indicate that the onset of the headaches was prior to his period of active service.  He added that he experienced headaches during service, but not after.  In light of the discrepancy in the examiner's statements, clarification is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also 38 C.F.R. § 4.70 (2011) (if an examination report is inadequate as a basis for the required consideration of evaluation, the rating agency may request a supplementary report from the examiner giving further details as to the limitation of the disabled person's ordinary activity imposed by the disease, injury, or residual condition). 

Right and left foot disabilities

The Veteran asserts that he has right and left foot disabilities as a result of his period of active service.  As only the March 1979 induction examination report is available, there are no other service treatment records to demonstrate any findings associated with a foot disability during the Veteran's active service.  A separation examination is not of record.

There is no evidence of post-service clinical treatment or subjective complaints of a right and left foot disability immediately after service.  At a March 1995 VA examination for unrelated disorders, the Veteran reported stiff feet.  The physical evaluation showed a normal range of motion in the feet, with slight sagging of the arches.  X-rays showed mild hammertoe deformities of the second through fifth toes, bilaterally; and mild degenerative arthritic changes of the first metatarsal phalangeal joints, bilaterally.  The diagnosis was clinically normal examination of the feet, with some stiffness.  

A VA examination report dated in May 2007 shows that the Veteran reported that he did a lot of walking during service.  He denied any acute injury or prior treatment of his feet.  His current complaint was painful arches.  Physical examination of the feet revealed no abnormal findings, other than mild bunions of the right and left hallux.  There was no evidence of flatfoot.  The examiner stated that there was no functional impairment in either foot.  

At the May 2008 hearing, the Veteran testified that his foot problems may have been related to recreational activities in service, although he never received treatment in service.  He essentially alleged that he had experienced foot pain since service.

In light of the foregoing, the Board finds that a VA medical examination is needed to determine the etiology of the Veteran's bilateral mild hammertoe deformities of the second through fifth toes; bilateral mild degenerative arthritic changes of the first metatarsal phalangeal joints; and mild bunions of the right and left hallux found on examination in March 1995 and May 2007.  Given the Veteran's competent reports of inservice bilateral foot pain and continuity of such symptoms since service, the Board finds that VA examination and opinion are needed to assist in making this determination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Bilateral eye disability

There is no record of an acute injury, clinical treatment, or subjective complaint of eye problems in service, as only the March 1979 induction examination report is available.  As it pertains to the eyes, the 1979 report shows distant vision was 20/25 in the right eye and 20/20 in the left.  Near vision was J-1 in the right eye and J-2 in the left.  The Veteran failed the depth perception test with vision uncorrected.  A separation examination report is not of record.  

Following service, the March 1995 VA examination report does not show that the Veteran reported any difficulties with his vision.  VA outpatient treatment records dated from November 2007 to July 2008 show no complaints of or treatment for vision problems.

The May 2007 VA examination report shows that visual acuity examination revealed normal reaction of bilateral pupils to light; and normal visual field assessment, bilaterally.  There was no other abnormality of the fundus, lids, eyebrows, and conjunctivae.  

At his May 2008 hearing, the Veteran testified that he believed exposure to the bright sun during service caused his vision problems.

A VA outpatient treatment record dated in September 2011 shows that the Veteran was prescribed ophthalmic drops used to treat pain and swelling after eye surgery.

In light of the Veteran's testimony that he has a bilateral eye disability that is manifested as a result of his period of active service, and given the VA outpatient treatment record that shows some kind of unidentified treatment for an eye disorder, the Board finds that a VA compensation examination and opinion is needed to assist in determining whether he has a current bilateral eye disability that is manifested as a result of his period of active service.  See McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  In particular, the examination must takes into consideration the Veteran's reports of in-service and post-service manifestations.  See Dalton, 21 Vet. App. at 23. 

Psychiatric Disability

The Veteran was afforded a VA examination in May 2011, the examiner reported review of the claims file and concluded that the appropriate psychiatric diagnosis was polysubstance dependence, in questionable remission, per the Veteran.

VA treatment records associated with the claims folder after the examination include a March 2011 record in which a psychiatrist assessed anxiety and depression.  The psychiatrist reported having last seen the Veteran on November 15, 2010.  The November 2010 record is not in the claims folder and the VA examiner did not have the opportunity to review the March or November records.

VA has an obligation to obtain the records of the November 2010 treatment.  38 U.S.C.A. § 5103A(b),(c).  The Veteran's claim turns in large part on the question of whether he has a current acquired psychiatric disability related to service.  In order for the examiner to have an accurate picture of the Veteran's condition, it is necessary that he have the opportunity to review the newly received VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the record of the VA psychiatric treatment that reportedly took place on November 15, 2010 and since March 2011.

Efforts to obtain the records should continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

If any records cannot be obtained, the Veteran should be advised of this fact, and told of the efforts that were made and of any further actions that will be taken on the claim.

2.  Ask the examiner who provided the May 2011 examination to review the VA treatment records obtained since that examination, including the report of psychiatric treatment in March 2011, and the November 2010 treatment record (if available).

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of depression or anxiety.  The examiner should provide a reason for this opinion 

If the Veteran does not meet the criteria for a diagnosis of depression or anxiety, the examiner should provide reasons for rejecting the assessments reported in March 2011.

If the Veteran does meet the criteria for the diagnosis of an anxiety or depression related disability, the examiner should provide an opinion as to whether the disability had its onset in service or was the result of a disease or injury in service.

The examiner should provide reasons for the opinion that take into account the Veteran's reports of maladjustment during service.

If the examiner who provided the May 2011 opinion is unavailable, another psychologist or psychiatrist should review the claims folder and any relevant records in Virtual VA and provide the needed opinions.

3.  Schedule the Veteran for an appropriate VA examination in order to determine the precise nature and etiology of any headache disability found to be present. The examiner must review the claims file and state that the claims file was reviewed in the report.  All tests deemed necessary by the examiner must be performed, and all findings reported in detail. 

The examiner should opine as to whether the Veteran currently has a headache disability.  If so, the examiner is requested to opine as to whether it is at least as likely as not that such disability is etiologically related to his period of active service.

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology.  See Dalton, 21 Vet. App. at 23 (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  Any opinions expressed must be accompanied by a complete rationale.

4.  Schedule the Veteran for an appropriate VA foot examination in order to determine the precise nature and etiology of any right and left foot disability found to be present.  The examiner must review the claims file and state that the claims file was reviewed in the report.  All tests deemed necessary by the examiner must be performed, and all findings reported in detail. 

The examiner is requested to opine as to whether the Veteran currently has a right or left foot disability.  If so, the examiner is requested to opine as to whether it is at least as likely as not that such disability is etiologically related to his period of active service.  The examiner is specifically directed to opine as to the etiology of the bilateral mild hammertoe deformities of the second through fifth toes; bilateral mild degenerative arthritic changes of the first metatarsal phalangeal joints; and mild bunions of the right and left hallux found on examination in March 1995 and May 2007.

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology.  See Dalton, 21 Vet. App. at 23 (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  Any opinions expressed must be accompanied by a complete rationale.

5.  Schedule the Veteran for an appropriate VA ophthalmological examination in order to determine the precise nature and etiology of any bilateral eye disability found to be present.  The examiner must review the claims file and state that the claims file was reviewed in the report.  All tests deemed necessary by the examiner must be performed, and all findings reported in detail. 

The examiner is requested to opine as to whether the Veteran currently has a bilateral eye disability.  If so, the examiner is requested to opine as to whether it is at least as likely as not that such disability is etiologically related to his period of active service.

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology.  See Dalton, 21 Vet. App. at 23 (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  Any opinions expressed must be accompanied by a complete rationale.

6.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

7.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


